UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1472



DONALD W. WOLFORD,

                                            Plaintiff - Appellant,

          versus

PARDEE & CURTAIN LUMBER COMPANY; B. V. WHITE;
R. V. WHITE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-95-114-2)


Submitted:   February 11, 1997         Decided:     February 27, 1997


Before HALL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Donald W. Wolford, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

action seeking review of a state court order. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Wolford v. Pardee & Curtain Lumber Co., No. CA-95-114-2
(N.D.W. Va. Apr. 22, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2